Opinion by
J udge Blatt,
Our review of the record in the court below reveals no error of law and we believe that Judge Prescott has soundly applied the principles set forth by this Court in Farrington v. Pennsylvania Department of Transportation, 35 Pa. Commonwealth Ct. 373, 387 A. 2d 136 (1976). We will therefore affirm Judge Prescott’s adjudication on the basis of her opinion, which may be found at 67 Del. 348 (1980).
Order
And Now, this 25th day of August, 1980, the order of the Court of Common Pleas of Delaware County dated March 14, 1980, in the above-captioned matter is hereby affirmed.